IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-14-00006-CR

DAMON KADELL BAKER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 12-04124-CRF-85


                            MEMORANDUM OPINION

      Appellant Damon Kadell Baker has filed a motion to dismiss this appeal. See

TEX. R. APP. P. 42.2(a).    We have not issued a decision in this appeal, and Baker

personally signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 20, 2014
Do not publish
[CR25]




Baker v. State                               Page 2